 


109 HR 63 IH: Democracy Day Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 63 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Conyers (for himself, Mr. Nadler, Mr. Watt, Ms. Jackson-Lee of Texas, Mr. Weiner, Ms. Norton, Ms. Carson, Mr. Hastings of Florida, Mrs. Christensen, Mr. Fattah, Ms. Lee, Ms. Millender-McDonald, Mr. Owens, Mr. Cummings, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To treat the Tuesday next after the first Monday in November in the same manner as any legal public holiday for purposes of Federal employment, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Democracy Day Act of 2005.
2.Treatment of election day in same manner as legal public holiday for purposes of Federal employmentFor purposes of any law relating to Federal employment, the Tuesday next after the first Monday in November in 2008 and each even-numbered year thereafter shall be treated in the same manner as a legal public holiday described in section 6103 of title 5, United States Code.
3.Study by Comptroller General of impact on voter participation
(a)In generalThe Comptroller General shall conduct a study of the impact of section 2 on voter participation.
(b)ReportNot later than May 1, 2013, the Comptroller General shall submit a report to Congress and the President on the results of the study conducted under subsection (a).
4.Sense of Congress regarding treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees a day off on the Tuesday next after the first Monday in November in 2008 and each even-numbered year thereafter to enable the employees to cast votes in the elections held on that day. 
 
